Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/22 has been entered.
2.	Claims 1-8 and 10-20 are all the claims for this application.
3.	Claims 1-8, 10, 13-14 and 20 are amended and Claim 9 is cancelled in the Response of 1/11/22.
4.	Claims 1-8 and 10-20 are all the claims under examination.
5.	This Office Action contains new grounds for objection and rejection based on Applicants amendment of the claims. 

Information Disclosure Statement
6.	The IDS of 1/11/2022 has been considered and entered. The initialed and dated 1449 form is attached.




Withdrawal of Objection
Claim Objections
7.	The objection to Claims 1-8, 10, 13-14 because of informalities is withdrawn.
Applicants have replaced in each of the claims reciting “(AHo numbering)” the phrase
“according to AHo numbering”.  

Withdrawal of Rejections
Double Patenting
8.	The rejection of Claim 20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10087244 is withdrawn. 
The terminal disclaimer filed on 1/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10087244 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

9.	The rejection of Claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8937162 is withdrawn. 
The terminal disclaimer filed on 1/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8937162 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 1/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

10.	The rejection of Claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8673310 is withdrawn. 
The terminal disclaimer filed on 1/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8673310 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

11.	The rejection of Claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,422,366 (14/134,779) is withdrawn. 
The terminal disclaimer filed on 1/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,422,366 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

12.	The rejection of Claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,908,940 (14/947,133) is withdrawn. 
The terminal disclaimer filed on 1/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,908,940 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

13.	The provisional rejection of Claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/555,674 (reference application, US 20190382498) is withdrawn. 
The terminal disclaimer filed on 1/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent to issue from Application No. 16/555,674 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

14.	The provisional rejection of Claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 16/128,691 (reference application, US 20180371074) is withdrawn. 
The terminal disclaimer filed on 1/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent to issue from Application No. 16/128,691 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112, second paragraph
15.	The rejection of Claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claim(s) and withdrawn for the pending claims.
	a) The rejection of Claims 1-19 in referring to the immunobinder as comprising human light and human heavy variable domains when the generic claim 1 distinctly point out that the CDRs 1-3 are not human but substituted with lagomporph equivalents is withdrawn. 
Applicants have amended the claims to clarify that the immunobinder is a hybrid of human frameworks and lagomorph CDRs. 

Claim Rejections - 35 USC § 112, fourth paragraph
16.	The rejection of Claim 9 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is moot for the canceled claim.  

Rejections Maintained
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


17.	The rejection of Claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained (moot for canceled Claim 9 and withdrawn for Claims 1-8, 10-11 and 13-20).
“b)” The rejection of 

New Grounds for Objection
Claim Objections
18.	Claim 19 is objected to because of the following informalities: 
a) Claim 19 is grammatically incorrect for failing to include proper articles before some of the species. In English there are three articles: a, an, and the. Articles are used before nouns or noun equivalents and are a type of adjective. The definite article (the) is used before a noun to indicate that the identity of the noun is known to the reader. The indefinite article (a, an) is used before a noun that is general or when its identity is not known. There are certain situations in which a noun takes no article.
Appropriate correction is required.

New Grounds for Rejection
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


19.	Claims 10-13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 10-13 are indefinite for depending from canceled Claim 9. The ordinary artisan cannot reasonably fathom what the intended subject matter for those falsely dependent claims may be.
	b) Claim 19 is indefinite for reciting the parenthetical limitation “antibody fragment (including a Fab, Fab’, F(ab’)2, Fv or single chain Fv).” It is not clear or concise whether the parenthetical subject matter is exemplary or optional language. It is not clear whether the language is an actual description for the antibody fragment. In addition, it is not clear if the term “including” is similar to “such as”, “for example” which are indefinite phrases.

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description/ New Matter
20.	Claims 1-9 and 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The amendments to the claims clarify that the immunobinder has a specific meaning in that is comprises human light chain framework sequences for a light chain VL (i) and human heavy chain framework sequences for a heavy chain VH (ii). Notably the VH and VL CDR1-3 are engrafted from what is referred to in the claims “a donor lagomorph (i.e., hares, rabbits or pikas [Examiner’s italics]) immunobinder” (Claim 1) and “a rabbit immunobinder” (Claim 20). 
The specification does not teach, suggest or support any such re-engraftment of lagomorph and/or rabbit VH/VL CDR1-3 from a stating population of immunobinder constructs as the claimed subject matter is defined. The specification teaches construction of an “immunobinder” made from “rabbit antibodies” in Example 1, and “rabbit donor antibodies” in Examples 4-5. The ordinary artisan would not be apprised from the method invention presented in the specification that the method starts from a diverse and varied population of lagomorph or rabbit immunobinders, which are selected and screened for the CDRs in order to be engrafted into immunobinder constructs as instantly claimed. 
Method Claim 20 is confusing because it refers to a pre-existing rabbit immunobinder which is then humanized, whilst the meaning of an immunobinder based on the description in amended Claim 1 is already humized.
The examiner’s search of the specification for each of the limitations does not identify literal support. (MPEP 706.03(m) states in part "New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP  § 608.04 to §  608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP  §  2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.”)

Conclusion
21.	No claims are allowed.
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643